Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Response to Amendment
Applicant’s amendment, filed October 13, 2021, has been entered and carefully considered.  Claims 1, 4, 7 and 8 are amended. Claims 1-13 are pending. 
The terminal disclaimer filed on December 16, 2021 leads to overcome the double patent rejection.
                                                       Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in parent Application Number. EP09163713.2, filed on June 25, 2009.

                                                   Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/10/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
The IDS dated 09/10/2020 was considered previously mailed on January 06, 2022. 

Allowable Subject Matter
Claims 1-13 are allowable over prior art of record, respectively.
Reasons for Allowance
Claims 1-13 are allowed. The following is an examiner’s statement of reasons for allowance: After further search and consideration of applicant’s response filed on October 13, 2021, It is determined wherein the data packet comprises a header and a message, wherein the header includes a header value, wherein the header value indicates whether a type of the data packet is known to the first device; selecting a message size formula from a plurality of message size formulas based on the header value, wherein the message size formula calculates a size of the message based on the header value; and calculating a size of the message based on the header value by applying the selected message size formula”, as recited in independent claims 1, 4, 7 and 8. Thus independent claims 1, 4, 7 and 8 are allowable.
Examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 2-7 and 9-12 are allowed as being directly or indirectly dependent of the allowed independent base claims. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure listed on the previously submitted PTO-892. None of cited/recorded prior art stands alone of combination with others discloses all the limitation required in claim invention.

           Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Appleby et al. (US 7,792,957 B2) discloses the validation rule set 310 parses the received data packet and determines what type of data packet it is i.e. TCP, ARP etc. and determines whether the data packet is a data packet that the NTA 200 is interested in. If the data packet is carrying a `payload` the NTA 200 determines what payload the data packet is carrying and adds this to the header file of the copied data packet for identification.  On determination of a data packet of interest, the validation rule set via the rules engine 305 send a trigger message to the extraction rule set 315 to proceed.  Alternatively, if the data packet is not a data packet that the NTA 200 is interested in, the validation rule set 305 rejects the data packet (Col.7. lines 1-20). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMANI OHRI whose telephone number is (571)272-5420.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ROMANI OHRI/Primary Examiner, Art Unit 2413